The opinion of the court was delivered by
Boss, J.
1. The defendant’s motion, at the close of the testimony, that the court order a verdict in his favor, and liis--motion in arrest of judgment, raise the same question ; the sufficiency of the declaration to sustain a judgment on the verdict for the plaintiff. As contended for the defendant, the alleged, libellous language is to be read in connection with the facts-stated in the antecedent averments, and the colloquium, applying the language, used to these facts. If the language used,, when so applied, does reasonably carry the meaning charged in the innuendo, the innuendo adds nothing. The office of theiunuendo is to point to a meaning which the language used may properly and naturally have, when applied to the facts set forth in the averments. So far as necessary to be considered in connection with the question raised, the antecedent averments allege that, at the time of publishing the alleged libellous communication, and at the time referred to in such communication, the plaintiff had a hostler in his employment; that he and his hostler were both married men, living and cohabiting with-their respective wives; and the colloquiumavers that the libellous communication, so far as relates to this question, was of and concerning-the plaintiff and his wife, and of and concerning the hostler and. his wife; and that the libellous communication was published to-the wife of the plaintiff. The claimed libellous language, so far-as relates to this question is, “ Do you know that the name of’ the hostler and yourself are coupled together and handled quite extensively all through the village, and claimed that you two are intimate together ? And some shake their heads, and say ifc-, *487looks strange that he should exchange with his hostler.” Then the writer says he did not believe at the first, “but I have listened, I have watched, I have seen, therefore I speak from knowledge.” The innuendo is that the writer intended to charge the plaintiff, by using the language quoted, when applied to the facts averred, with having committed adultery with the wife of his hostler. We think the language quoted, especially when used in connection with the preceding questions, and in connection with the facts alleged in the antecedent averments and colloquium, may reasonably and naturally import that the plaintiff had been criminally intimate with the wife of his hostler. Hence we think that the County Court did not err in refusing these motions.
2. That portion of the charge excepted to, if erroneous, evidently did not harm the defendant, inasmuch as the jury found the actual damages sustained by the plaintiff to be nominal. Hence the defendant can take no benefit from this exception! We therefore have not considered whether, under the special circumstances of this'case, the exception was well or illy taken.

The judgment of the County Court is affirmed.